ORDER
The Disciplinary Review Board on January 8,1998, having filed with the Court its decision concluding that RONALD G. RUBIN of CHERRY HILL, who was admitted to the bar of this State in 1976, should be reprimanded for violating RPC 1.8(e) (providing financial assistance to a client) and 1.15(d) (failure to comply with the recordkeeping requirements of Rule 1:21-6), and good cause appearing
It is ORDERED that RONALD G. RUBIN is hereby reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.